Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                        CASE NO. 17-24490-CIV-COOKE/GOODMAN

  MARTA MANCIA,

           Plaintiff,

  v.

  J.V. REGRADING, LLC, et al.,

        Defendants.
  ___________________________/

                  REPORT AND RECOMMENDATIONS ON MOTION FOR
                           ATTORNEY’S FEES AND COSTS

           Plaintiff Marta Mancia filed a verified motion for attorney’s fees and costs

  pursuant to 29 U.S.C. § 216(b) against Defendants J.V. Regrading, LLC; CAP Services

  Group, LLC; S&A Regrading, LLC; Juan C. Vasquez; Alfred Caporale; and Soccoro

  Restrepo. [ECF No. 34]. Defendants did not file a response or otherwise oppose the

  motion, and the time to do so has long expired. United States District Judge Marcia G.

  Cooke referred the motion to the Undersigned. [ECF No. 35]. Plaintiff requests $6,125 in

  attorney’s fees and $700 in costs for this case, which resulted in a default final judgment.

  [ECF No. 33]. Plaintiff’s attorney’s billing statement is attached to the motion. [ECF No.

  34-1].
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 2 of 9



         For the reasons stated below, the Undersigned respectfully recommends that the

  District Court grant in part and deny in part Plaintiff’s motion and award Plaintiff

  $5,880 in attorney’s fees ($245 less than she requests) and $700 in taxable costs.

  I.     BACKGROUND

         Plaintiff filed this action against Defendants to recover unpaid wages under the

  Fair Labor Standards Act, 29 U.S.C. §§ 201-216 (“FLSA”). [ECF No. 1]. Defendants were

  served, but none responded to the complaint or to the District Court’s orders, so a

  default judgment was entered in Plaintiff’s favor and against Defendants. [ECF No. 33].

  The default judgment also provided that Plaintiff’s counsel is entitled to recover a

  reasonable amount of attorney’s fees and costs related to this matter. [ECF No. 33, p. 2].

  II.    REQUEST FOR ATTORNEY’S FEES

         A prevailing party is not ordinarily entitled to recover attorney’s fees from its

  opponent. Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975).

  However, the FLSA explicitly provides that the court “shall, in addition to any

  judgment awarded to plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid

  by the defendant, and costs of the action.” 29 U.S.C. § 216(b). Therefore, fee awards are

  mandatory for prevailing plaintiffs in FLSA cases. See Shelton v. Ervin, 830 F.2d 182, 184

  (11th Cir. 1987) (“Section 216 provides for an award of attorneys’ fees, as opposed to

  granting the court discretion in awarding such fees, to the prevailing plaintiff in FLSA

  cases.”).


                                               2
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 3 of 9



         Plaintiff is the prevailing party because the Court entered a default final

  judgment in her favor. [ECF No. 33]. Plaintiff now requests $6,125 in attorney’s fees.

  [ECF No. 34, p. 1]. Plaintiff’s counsel, Monica Espino, charged $350 per hour for 17.5

  hours. [ECF No. 34-1].

         The Court must determine whether the requested amount of fees is reasonable.

  “The most useful starting point for determining the amount of a reasonable fee is the

  number of hours reasonably expended on the litigation multiplied by a reasonable

  hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). This amount is typically

  referred to as the “lodestar.” Thornton v. Wolpoff & Abramson, L.L.P., 312 F. App’x 161,

  163–64 (11th Cir. 2008).

         The resulting fee carries a presumption that it is reasonable. Blum v. Stenson, 465

  U.S. 886, 897 (1984). This lodestar amount may then be adjusted upward or downward

  based upon other considerations. Hensley, 461 U.S. at 433–37. The applicant bears the

  burden of documenting the reasonableness of the hours expended and the hourly rate.

  A.C.L.U. v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999).

         A.     Reasonable Hours Expended

         The Court must evaluate the reasonableness of the total hours expended by

  Plaintiff’s counsel. In doing so, the Court should exclude compensation for hours that

  are “excessive, redundant or otherwise unnecessary.” Norman v. Hous. Auth. of the City

  of Montgomery, 836 F.2d 1292, 1301 (11th Cir. 1988) (quoting Hensley, 461 U.S. at 434).


                                                3
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 4 of 9



  Further, the Court must omit those hours that would be unreasonable to bill a client

  “irrespective of the skill, reputation, or experience of counsel.” Id.

         Plaintiff is seeking 17.5 hours for attorney Espino’s work. [ECF No. 34-1]. This

  total amount of hours is reasonable when compared to the number of hours recovered

  by counsel in similar FLSA cases. See, e.g., Echavarria v. Am. Valet Parking Mgmt., No. 14-

  CV-80770, 2015 WL 12746115, at *1 (S.D. Fla. Aug. 7, 2015) (finding counsel’s

  expenditure of 20.2 hours on FLSA case to be reasonable).

         But after reviewing counsel’s billing records, there are two entries that are

  excessive. Specifically, the entry for .5 on January 4, 2018 for filing returns of service is

  an administrative task. [ECF No. 34-1, p. 3]; see Morais v. Rhino Holdings One, Inc., No.

  17-CV-80001, ECF No. 35, pp. 4–5 n.1 (S.D. Fla. June 2, 2017) (reducing counsel’s billing

  for routine matters, such as motions for extension of time).

         And additionally, on July 16, 2018, Judge Cooke entered an order to show cause

  for Plaintiff’s counsel’s failure to timely move for a default judgment after the clerk

  entered a default. [ECF No. 26]. Accordingly, because the entry of this order was due to

  Plaintiff’s delay, it would be unfair to charge the client .2 hour for Espino’s review of

  the order to show cause. Therefore, the Undersigned recommends that counsel’s

  recovery for hours billed be reduced by .7 hour to 16.8 hours.




                                                4
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 5 of 9



         B.     Reasonable Hourly Rate

         A reasonable hourly rate is the prevailing market rate in the relevant legal

  community for similar services by attorneys with reasonably comparable skills,

  experience, and reputation. Norman, 836 F.2d at 1299. The applicant bears the burden of

  producing satisfactory evidence that the requested rate is in line with the prevailing

  market rates. Id. In determining the prevailing market rate, the Court should consider

  several factors, including: “the attorney’s customary fee, the skill required to perform

  the legal services, the attorney’s experience, reputation and ability, the time constraints

  involved, preclusion of other employment, contingency, the undesirability of the case,

  the attorney’s relationship to the client, and awards in similar cases.” Mallory v.

  Harkness, 923 F. Supp. 1546, 1555 (S.D. Fla. 1996).

         For Espinosa’s representation, Plaintiff requests $350 per hour. [ECF No. 34].

  This rate is in line with rates recently approved in other FLSA cases in this district. See,

  e.g., Alvarez v. Catered Fit Corp., No. 16-CV-62262, 2018 WL 1795358, at *1 (S.D. Fla. Mar.

  12, 2018) (awarding $375 per hour); Echavarria, 2015 WL 12746113, at *2 (finding $375

  per hour to be reasonable); Medrano v. Mi Colombia Bakery, Inc., No. 11-CV-23916, 2013

  WL 1748403, at *2 (S.D. Fla. Jan. 10, 2013) (same). Additionally, Espinosa is an

  experienced FLSA lawyer, who has been practicing law for approximately 14 years.

         Therefore, after weighing all the evidence submitted and the relevant factors,

  including awards in similar cases, Espinosa’s experience, and the skill required to


                                               5
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 6 of 9



  perform the work in this type of case, the Undersigned finds that the hourly rate sought

  is reasonable.

         C.        Attorney’s Fees Total

         The Undersigned finds that Plaintiff’s counsel reasonably expended 16.8 hours

  on this case at a reasonable rate of $350 per hour. Thus, the Undersigned recommends

  that the District Court award $5,880 in attorney’s fees.

  III.   REQUEST FOR COSTS

         Plaintiff seeks $700 in taxable costs, specifically: (1) $400 for filing fees and (2)

  $300 for process server fees. [ECF No. 34-1, p. 5].

         Absent a federal statute, civil procedure rule, or order to the contrary, a

  prevailing party is entitled to an award of its costs. Fed. R. Civ. P. 54(d)(1). The

  prevailing party must file a bill of costs that adheres to the guidelines outlined in Local

  Rule 7.3(c), which specifically references 28 U.S.C. § 1920. Under § 1920, the following

  costs are taxable against the losing party:

         (1) Fees of the clerk and marshal;
         (2) Fees for printed or electronically recorded transcripts necessarily
             obtained for use in the case;
         (3) Fees and disbursements for printing and witnesses;
         (4) Fees for exemplification and the costs of making copies of any
             materials where the copies are necessarily obtained for use in the case;
         (5) Docket fees under section 1923 of this title;
         (6) Compensation of court appointed experts, compensation of
             interpreters, and salaries, fees, expenses, and costs of special
             interpretation services under section 1828 of this title.

  28 U.S.C. § 1920.
                                                6
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 7 of 9



         Although a prevailing party is entitled to taxable costs, the court can still exercise

  discretion in awarding the costs that § 1920 enumerates. Crawford Fitting Co. v. J.T.

  Gibbons, Inc., 482 U.S. 437, 441– 4 2 (1987). Nevertheless, the court is limited to taxing the

  costs specifically authorized by statute. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620 (11th

  Cir. 2000) (citing Crawford Fitting Co., 482 U.S. at 445).

         A.     Filing Fees

         Plaintiff first seeks to recover the $400 filing fee paid to the Clerk of the Court.

  This filing fee is reimbursable as it falls within the scope of taxable costs under §

  1920(1). Therefore, the Undersigned recommends that the $400 filing fee be awarded.

         B.     Process-Server Fees

         Next, Plaintiff seeks to recover $300 for process-server fees. Section 1920(1) states

  that the “fees of the clerk and marshal” may be taxed as costs. Additionally, the Eleventh

  Circuit has held that private process server fees may be taxed provided that these fees

  do not exceed what it would cost to have a U.S. Marshal effectuate service. W&O, 213

  F.3d at 624. The Attorney General has advised that the Marshals Service routinely

  collects fees of “$65 per hour for process served for each item served . . . plus travel

  costs and any other out-of-pocket expenses.” 28 C.F.R. § 0.114(a)(3).

         As listed on the invoice, Plaintiff seeks to collect $50 of process server fees for

  each of the six defendants. [ECF No. 34-1, p. 5]. The $50 fee reflects a reasonable rate




                                                 7
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 8 of 9



  when compared to the Marshal’s routinely-collected $65 fee. Thus, the Undersigned

  recommends that the District Court award $300 in process-server fees.

  IV.    CONCLUSION

         The Undersigned respectfully recommends that the District Court grant in part

  and deny in part Plaintiff’s motion for attorney’s fees and costs and award Plaintiff

  $5,880 in attorney’s fees ($245 less than she requests) and $700 in taxable costs.




  V.     OBJECTIONS

         The parties will have 7 days from the date of being served with a copy of this

  Report and Recommendations within which to file written objections, if any, with the

  District Judge. 1 Each party may file a response to the other party’s objection within 7

  days of the objection. Failure to timely file objections shall bar the parties from a de novo

  determination by the District Judge of an issue covered in the Report and shall bar the

  parties from attacking on appeal unobjected-to factual and legal conclusions contained

  in this Report except upon grounds of plain error if necessary in the interest of justice.




  1
         The time period for objections is being shortened because this is a relatively
  routine motion and Defendants have failed to object or otherwise file a response to the
  motion.
                                               8
Case 1:17-cv-24490-MGC Document 36 Entered on FLSD Docket 02/15/2019 Page 9 of 9



  See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885

  F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

         RESPECTFULLY RECOMMENDED in Chambers, in Miami, Florida, February

  15, 2019.




  Copies furnished to:
  The Honorable Marcia G. Cooke
  All Counsel of Record




                                                   9
